BUFFALO FUNDS AMENDMENT TO THE AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT to the Amended and Restated Custody Agreement (the “Agreement”) dated as of April 25th, 2003, as amended December 1, 2006, by and among Kornitzer Capital Management, Inc., a Kansas corporation(“KCM”), U.S. Bank National Association, N.A., a national banking association (the "Custodian") and the following investment companies: Buffalo Balanced Fund, Inc., Buffalo Large Cap Fund, Inc. Buffalo High Yield Fund, Inc., Buffalo USA Global Fund, Inc., Buffalo Small Cap Fund, Inc. and Buffalo Funds, a Delaware statutory trust (each investment company and/or series a “Fund” and collectively the “Funds”), is entered into by the parties effective as of August 10, 2007. RECITALS WHEREAS, KCM is registered as an investment adviser under the Investment Advisers Act of 1940 and, as the investment adviser and manager of the Funds, KCM is contractually obligated to obtain and bear the costs of appropriate custodian services for the Funds; and WHEREAS, the Custodian is a bank having the qualifications prescribed in Section 26(a)(1) of the 1940 Act; and WHEREAS, through the Amended and Restated Custody Agreement, KCM has engaged the Custodian to hold and administer the Funds’ securities and cash pursuant to the Agreement, and WHEREAS, the parties desire to amend the Amended and Restated Custody Agreement to add a fund; NOW, THEREFORE, the parties agree as follows: Exhibit C, the Fund names, is replaced in its entirety by Exhibit C attached hereto. Except to the extent supplemented hereby, the Amended and Restated Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year written above. U.S. BANK NATIONALKORNITZER CAPITAL MANAGEMENT, INC. ASSOCIATION By: /s/ Joe D. RedwineBy: /s/ John C. Kornitzer Joe D. Redwine, Senior Vice PresidentJohn C. Kornitzer, President Buffalo Balanced Fund, Inc. Buffalo High Yield Fund, Inc. Buffalo Large Cap Fund, Inc. Buffalo USA Global Fund, Inc. Buffalo Small Cap Fund, Inc. Buffalo Funds (the Delaware statutory trust) By:/s/ Kent W. Gasaway Kent W. Gasaway, President EXHIBIT C to the Amended and Restated Custody Agreement Fund Names Name of Fund/Series Date Added Buffalo Balanced Fund, Inc. April 25, 2003 Buffalo High Yield Fund, Inc. April 25, 2003 Buffalo Large Cap Fund, Inc. April 25, 2003 Buffalo Small Cap Fund, Inc. April 25, 2003 Buffalo USA Global Fund, Inc. April 25, 2003 Buffalo Funds, a Delaware statutory trust, consisting of the following series Buffalo Mid Cap Fund April 25, 2003 Buffalo Science & Technology Fund April 25, 2003 Buffalo Micro Cap Fund May 21, 2004 Buffalo Jayhawk China Fund December 1, 2006 Buffalo International Fund on or after September 28, 2007 U.S. Bank National Association. Domestic Custody Fee Schedule Fees for Custodian Services are to be paid by U.S. Bancorp Fund Services, LLC (“USBFS”) pursuant to ExhibitG of the Master Services Agreement, dated April 25, 2003, as amended, by and between USBFS and Kornitzer Capital Management, Inc.ExhibitG of that Agreement is hereby incorporated by reference.
